Citation Nr: 1825426	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  16-62 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel












INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to January 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 0 percent rating for bilateral hearing loss, effective August 29, 2011. 


FINDINGS OF FACT

In a March 2018 letter, prior to the promulgation of a Board decision in the matter, the Veteran requested withdrawal of his appeal seeking a compensable rating for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking a compensable rating for bilateral hearing loss; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C. §§ 7104, 7105(d)(5) (2012); 
38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Appeal

Inasmuch as the Veteran has expressed intent to withdraw his appeal seeking a compensable rating for bilateral hearing loss, there is no reason to belabor the impact of the VCAA on the matter, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C. § 511 (a) is subject to a decision by the Secretary.
38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  

In a March 2018 letter, the Veteran requested withdrawal of his appeal seeking a compensable rating for bilateral hearing loss.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).  As the Veteran has withdrawn his appeal in this matter, there is no question of fact or law remaining in the matter for the Board to address, and the Board has no further jurisdiction to consider an appeal in the matter. 


ORDER

The appeal seeking a compensable rating for bilateral hearing loss is dismissed. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


